PER CuRiam.
Judge Eroneberger made no ruling as to whether the purported service previously made on Herbert Lunsford and on Carl' Lunsford, guardian ad litem, was sufficient to confer jurisdiction. Instead, he ordered that new process be issued and seryed.
If the service previously made was sufficient to confer jurisdiction, the order and service pursuant thereto would not adversely affect ap- ' pellants.
If, as appellants contend, the purported service previously made was void, the order for new process, to implement Judge Pless’ order of November 2, 1956, was appropriate; for, under G.S. 1-240, the original defendants, who alleged that, if liable at all, they and Herbert Luns-ford were liable as joint tort-feasors, were entitled, upon motion, “at any time before judgment is obtained,” to “have the other joint tort-feasors (Herbert Lunsford) made parties defendant.”
The process ordered by Judge Froneberger, being new process, will have the same status as if it were the first process issued to implement Judge Pless’ order of November 2, 1956. Whether this new process, if served, would be subject to successful attack, either on the ground that the appointment of Carl Lunsford as guardian ad litem is defective or otherwise, would be for consideration in the light of conditions then existing, without prejudice on account of Judge Eroneberger’s order.
On account of appellants’ failure to show that they are presently aggrieved by an order adversely affecting any substantial right, their appeal from Judge Eroneberger’s said order is dismissed.
Appeal dismissed.